     Case 3:20-cv-02253-JLS-LL Document 16 Filed 07/21/21 PageID.110 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAWAHER POLUS,                                    Case No.: 20cv2253-JLS-LL
12                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
13   v.                                                CONTINUE EARLY NEUTRAL
                                                       EVALUATION CONFERENCE AND
14   SHARP HEALTHCARE; UNITED
                                                       CASE MANAGEMENT
     STATES OF AMERICA; and DOES 1
15                                                     CONFERENCE
     through 50,
16                                 Defendant.          [ECF No. 15]
17
18         On July 20, 2021, the parties filed a Joint Motion to Continue the Early Neutral
19   Evaluation and Case Management Conference due to conflicts in the professional
20   schedules of counsel. ECF No. 15. Good cause appearing, the video conference Early
21   Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”) currently set for
22   July 22, 2021 at 10:00 a.m. with the Honorable Linda Lopez, United States Magistrate
23   Judge is hereby RESET to August 9, 2021 at 1:30 p.m.
24   ///
25   ///
26   ///
27   ///
28

                                                   1
                                                                               20cv2253-JLS-LL
     Case 3:20-cv-02253-JLS-LL Document 16 Filed 07/21/21 PageID.111 Page 2 of 2



1          The Court also hereby excuses the personal appearance of Defendant Sharp
2    Healthcare’s client representative in light of Defendant Sharp Healthcare representation
3    that she will be on vacation. The Court notes that Plaintiff’s counsel has represented that
4    there is no objection to this request. Defendant Sharp Healthcare’s client representative
5    shall be available by telephone if necessary during the conference. All other guidelines and
6    requirements remain in effect. See ECF No. 11.
7          IT IS SO ORDERED.
8    Dated: July 21, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                   20cv2253-JLS-LL
